Citation Nr: 1813165	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-30 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for right hip disability, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for left hip disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to January 1986, and from December 1988 to August 1992. He served in the Marine Corps in Vietnam and earned the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record.

In December 2016, the Board remanded the case for further development. Specifically, the Board remanded the case to the RO to schedule the Veteran for a VA examination regarding his claimed hip conditions.


FINDING OF FACT

Resolving doubt in the Veteran's favor, his current bilateral hip disorders are related to service.


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for bilateral hip disorders have been met. 38 U.S.C. §§ 1110, 1154(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017); Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for bilateral hip disability. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

However, the Veteran has been awarded the Combat Action Ribbon. In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable. This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence. If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury. Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). The Board assesses both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C. § 5107(b).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran seeks service connection for a bilateral hip disorder although service treatment records fail to show any specific indication of hip problems. The Veteran was treated for back pain and sciatica. His claim represents a non-expert description of the medical condition for which he is seeking service connection. Accordingly, VA has a duty to broadly interpret this claim and seeking service connection for any cause reasonably raised by the record which could result in the symptoms described by the Veteran in his claim. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In his Hearing Testimony, the Veteran described his "hip problems" as "sciatic" pain that goes "all the way down" both legs. Additionally, he stated that he is taking medication for the radiating pain. He is service-connected for disability of the thoracolumbar spine as well as piriformis syndrome.  The Board observes that piriformis syndrome is a condition marked by pain in the hip and buttock that radiates up into the lower back and down the leg, which is caused by entrapment of the sciatic nerve as it passes through the piriformis muscle in the buttock. See https://medical-dictionary.thefreedictionary.com/Piriformis+syndrome. The symptoms mimic those caused by a herniated disc. Id. The Veteran also has separate diagnoses of bilateral hip arthritis.

As such, the Board broadly interprets that claim to involve the bilateral hip conditions which are separate from already service-connected symptoms which may involve the hip. See Clemons, 23 Vet. App. at 5-6.

In April 1992, while in service, the Veteran sought treatment for pain in his left leg. The treating physician diagnosed the Veteran with sciatica.

In August 1992, the Veteran was also treated for bilateral sciatica. The Veteran underwent an x-ray with findings of sciatica. The treating physician noted sciatica and prescribed pain medication.

The Veteran's post-service treatment records indicate ongoing treatment for sciatic pain, to include treatment at a VA pain management clinic. For example, in July 2009, the treating physician noted that the Veteran had bilateral sciatica with prescribed medication to address the sciatic pain.

In August 2009, the Veteran was diagnosed with piriformis syndrome, with sciatic symptoms.

In September 2017, the Veteran underwent several VA examinations, including a hip condition examination and a peripheral nerve conditions examination. The examiner determined that the Veteran has osteoarthritis of the hips, which he opined was not related to service but part of the natural aging process. The examiner determined that the condition was less likely than not related to the Veteran's service. The examiner relied mainly on the fact that the Veteran had a "normal gait" on the day of the examination. 

The examiner stated that 

STRs do not indicate (that the) Veteran ever injured either hip during service, was ever seen for a hip condition during service, or ever received a hip diagnosis during service. Physical exam and imaging this date indicates Vet has osteoarthritis of bilateral hips which is not at all unusual for any human being at age 72 whether or not they have served in the military.

In another examination, the examiner diagnosed the Veteran with peripheral neuropathy of the lower extremities on the basis that the symptoms of burning/numbness/tingling started at his toes and radiated upwards rather than downwards as in a radiculopathy. The examiner opined that the Veteran's service-connected conditions of the cervical spine, lumbar spine, left shoulder, lower extremity and foot disabilities did not cause or aggravate the hip disability on the basis that the only causal relationship would require a gait abnormality which was not present on examination.

The Board initially observes that the VA examiner opinions are inadequate. The examiner stated that there was no evidence that the Veteran ever injured either hip during service, but did not specifically discuss the significance of repetitive helicopter jumps from 10 to 15 feet while carrying 100 pounds of gear as requested in the prior Board directive. The examiner found no documentation of hip pain in service but did not consider the Veteran's description of hip pain during combat, or the close relationship to hip pain caused by piriformis syndrome which definitively manifested in service.

The Veteran has testified that he injured his hips and experienced hip pain during combat. His combat service has been verified. As such, VA must presume the occurrence of the in-service injury. In addition, the medical evidence shows that the Veteran has been service-connected for lumbar spine and piriformis syndrome with piriformis syndrome known to manifest in hip and buttock pain. The Board finds that the Veteran is both competent to report recurring hip problems since serving in combat and the Board finds his account credible. Thus, the Board finds that the VA medical opinions are deficient and are insufficient to rebut the presumption that the Veteran's bilateral hip disabilities became manifest during his combat service. See Reeves. In light of his in-service, combat-related trauma, the credible history of hip problems since service and the diagnoses of these disabilities, the Board finds that service connection is warranted because the disabilities had their onset in service. See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")


ORDER

Entitlement to service connection for bilateral hip disorder, to include osteoarthritis, is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


